—Appeal from a judgment of the Supreme Court, Erie County (Deborah A. Haendi-ges, J.), rendered October 23, 2014. The judgment convicted defendant, upon his plea of guilty, of attempted strangulation in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted strangulation in the second degree (Penal Law §§ 110.00, 121.12). Contrary to defendant’s contention, the record establishes that he knowingly, intelligently, and voluntarily waived his right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]). The valid waiver of the right to appeal encompasses his challenge to the severity of the sentence (see id. at 255; People v Lococo, 92 NY2d 825, 827 [1998]).
Present—Whalen, P.J., Smith, Peradotto, NeMoyer and Scudder, JJ.